Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/288,120, Cradle Device For Holding A Portable Device, filed on February 28, 2019.

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on January 5, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has divided the species based on numbers of components with two holes or four holes.  This is not found persuasive because there are two different embodiments with the four holes in the bigger first supporting apparatus, and two holes in the smaller first supporting apparatus.  Applicant can only pick one embodiment for this prosecution.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because it is not clear how cradle device with four holes being mounted on a mirror surface as shown in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 


Claim Objections
Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim 6, which depends from its own claim 6.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 9, it is not clear how the attachment unit configured to couple the holding apparatus to a mirror surface?  Does the mirror surface have holes?  The drawing – Figure 3 does not show it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 15-19, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,172,164 to Fuelling et al. (Fuelling).
Regarding claim 1, Fuelling ‘164 discloses an accessory holder like a cradle device (see Fig. 6) comprising a holding apparatus (62) and at least one attachment unit (14) configured to couple the holding apparatus to a surface.
Regarding claim 2, the surface is not a positively recited and is considered a functional language.  The cradle device can be mounted on any surfaces including a mirror.
Regarding claim 4, Fuelling ‘164 disclose wherein the at least one attachment unit comprising four holes (16) for attaching the cradle device to the surface.

Regarding claim 6, Fuelling ‘164 discloses wherein the first supporting apparatus is configured to couple the cradle device to the surface.
Regarding claim 7, Fuelling ‘164 discloses wherein the second support apparatus is configured to couple with the received portable device (slot portion).
Regarding claim 15, Fuelling ‘164 discloses an accessory holder like a cradle device (see Fig. 6) comprising a holding apparatus (62) and at least one attachment unit (14) configured to detachably connect the holding apparatus to a surface, wherein the at least one attachment unit comprising a first supporting apparatus (14 – front support)  and a second supporting apparatus (14 – back support), and at least one hole (16) for coupling the attachment unit to the surface.
Regarding claim 16, Fuelling ‘164 discloses wherein the first supporting apparatus is configured to couple the cradle device to the surface.
Regarding claim 17, Fuelling ‘164 discloses wherein the second support apparatus is configured to couple with the received portable device (slot portion).
Regarding claim 18, Fuelling ‘164 discloses wherein the surface comprising a flat surface.
Regarding claim 19, the surface is not a positively recited and is considered a functional language.  The cradle device can be mounted on any surfaces including a mirror.
Regarding claim 24, Feulling ‘164 discloses wherein the hole is four in numbers (16 – four holes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feulling ‘164.
As best understood based on 112 rejection above, Fuelling ‘164 discloses the previous invention but failing to teach wherein the cradle device is coupled to the mirror surface.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradle device to be mounted on any wall surface including a mirror, since the Examiner takes Official Notice of the equivalence of a wall surface and a mirror surface for their use in the suspending support and the selection of any of these known equivalents to suspend a device would be within the level of ordinary skill in the art.
Regarding claim 10, Fuelling ‘164 disclose wherein the at least one attachment unit comprising four holes (16) for attaching the cradle device to the surface.
See 112 rejection for claim 9 - Regarding claim 12, Fuelling ‘164 discloses wherein the first support apparatus is configured to couple with the surface.

Regarding claim 14, Fuelling ‘164 fails to disclose wherein the cradle device is made of a material like metal.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cradle device to be made of a metal, since it has been held to be within the general  skill of a worker in the art to select a known material on the device to support a portable device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,222,132 to Rioux, Jr. – cradle for telephone
U.S. Patent Publication No. 2012/0280014 to Lopez-Apodaca –cradle for telephone
U.S. Patent No. 10,117,344 to Wengreen – cradle for media player







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 24, 2021